Citation Nr: 0405895	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  97-34 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a chronic heart 
disorder to include chronic syphilis residuals.  

3.  Entitlement to service connection for chronic aneurysm 
residuals to include chronic cerebrovascular accident 
residuals.  

4.  Entitlement to service connection for an acquired 
psychiatric disability to include a major depressive 
disorder.  

5.  Entitlement to service connection for Hepatitis C.  

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's chronic low back strain 
residuals.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1971 to July 1975 
and from April 1976 to August 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the St. Petersburg, Regional Office (RO) which, in pertinent 
part, denied service connection for hypertension and an 
acquired psychiatric disability to include a major depressive 
disorder.  In February 1999, the RO, in pertinent part, 
established service connection for a low back disorder to 
include pain; assigned a noncompensable evaluation for that 
disability; determined that the veteran had not submitted 
well-grounded claims of entitlement to service connection for 
a chronic heart disorder to include chronic syphilis 
residuals and chronic aneurysm residuals to include 
cerebrovascular accident residuals; and denied those claims.  
In October 1999, the RO increased the evaluation for the 
veteran's low back disorder from noncompensable to 10 percent 
disabling.  In January 2001, the Board remanded the veteran's 
claims to the RO for additional action.  

In May 2001, the RO recharacterized the veteran's 
service-connected low back disability as chronic low back 
strain residuals evaluated as 10 percent disabling; 
adjudicated his claims of entitlement to service connection 
for both a chronic heart disorder to include chronic syphilis 
residuals and chronic aneurysm residuals including 
cerebrovascular accident residuals on the merits; denied 
those claims; and denied service connection for Hepatitis C.  
In November 2003, the veteran was afforded a video hearing 
before the undersigned Veterans Law Judge.  The veteran has 
been represented throughout this appeal by the American 
Legion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected low 
back disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as an initial evaluation in excess of 10 
percent for the veteran's chronic low back strain residuals.  
The veteran is not prejudiced by such action.  The Board has 
not dismissed any issue and the law and regulations governing 
the evaluation of disability is the same regardless of how 
the issue is styled.  


REMAND

The report of an August 1997 VA examination for compensation 
purposes conveys that the veteran had been prescribed 
antihypertensive medication during active service which he 
discontinued taking on his own initiative; exhibited normal 
blood pressure readings at his July 1977 physical examination 
for service separation; and currently was diagnosed with 
arterial hypertension controlled by antihypertensive 
medications.  However, the VA physician failed to comment as 
to whether there was an etiological relationship between the 
veteran's apparent inservice hypertension and his 
post-service hypertension.  Such an opinion would be helpful 
in resolving the issues raised by the instant appeal.  

The report of the August 1997 VA examination for compensation 
purposes also notes that the psychiatric examiner was not 
provided with the veteran's claims file for review.  
Examinations for compensation and pension purposes conducted 
without contemporaneous review of the veteran's claims file 
are deficient for rating purposes.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

The veteran has not been afforded a VA examination for 
compensation purposes which address his Hepatitis C.  The 
VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

At the November 2003 video hearing before the undersigned 
Veterans Law Judge, the veteran testified that he received 
ongoing VA treatment for his cardiovascular, psychiatric, and 
low back disabilities and Hepatitis C.  Clinical 
documentation of the cited treatment is not of record.  The 
VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

In September 2003, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to spinal and other back disabilities.  The Board observes 
that the evaluation of the veteran's chronic low back strain 
residuals has not been reviewed by the RO under the amended 
regulations. 

Under 38 U.S.C.A. § 5103(a)(West 2002) and 38 C.F.R. 
§ 3.159(b) (2003), the VA is required to inform the veteran 
(1) of the information and evidence not of record that is 
necessary to substantiate his claims, (2) the information and 
evidence that the VA will seek to provide, (3) the 
information and evidence that the veteran is expected to 
provide; and (4) notice that the veteran is to provide any 
evidence in his possession that pertains to his claims.  The 
Veterans Claims Assistance Act of 2000 (VCAA) notices issued 
to the veteran are deficient.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
recently invalidated the regulations which empowered the 
Board to issue written notification of the VCAA to veterans.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003).  Accordingly, this case is 
REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are met.  

The RO must convey (1) the information 
and evidence not of record that is 
necessary to substantiate the veteran's 
claims; (2) the information and evidence 
that the VA will seek to provide; (3) the 
information and evidence that the veteran 
is expected to provide; and (4) notice 
that the veteran is to provide any 
evidence in his possession that pertains 
to the claims.  Duplicate copies of 
evidence currently in the file need not 
be submitted.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all post-service 
treatment of his hypertension and other 
chronic cardiovascular disabilities, 
psychiatric disability, Hepatitis C, and 
service-connected chronic low back strain 
residuals, including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should then contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

3.  The RO should then request that 
copies of all pertinent VA clinical 
documentation pertaining to treatment of 
the veteran after April 2001 be forwarded 
for incorporation into the record.  

4.  The RO should then schedule the 
veteran for VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his chronic cardiovascular 
disabilities, psychiatric disabilities, 
Hepatitis C, and service-connected 
chronic low back strain residuals.  All 
indicated tests and studies, including 
psychological testing, should be 
accomplished and the findings then 
reported in detail.  

The examiner or examiners should advance 
an opinion addressing the following 
questions:  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
hypertension and Hepatitis C, any other 
identified chronic cardiovascular 
disorders, and any identified acquired 
psychiatric disability had their onset 
during active service; are etiologically 
related to the veteran's inservice 
hypertension, psychiatric complaints 
and/or duties as a medic; or are in any 
other way causally related to his periods 
of active service?  

The examiner or examiners should identify 
the limitation of activity imposed by the 
veteran's service-connected chronic low 
back strain residuals and any associated 
pain with a full description of the 
effect of the disabilities upon his 
ordinary activities.  The examiner should 
fully describe any weakened movement, 
excess fatigability, and incoordination 
present.  Determinations on whether the 
veteran exhibits pain with use of the low 
back should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the veteran's low back 
disability upon his vocational pursuits.  

The examination is to take into 
consideration the criteria, both prior to 
and effective September 26, 2003, for 
rating spinal and other back disorders.  
See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  Send the claims folder to the 
examiner or examiners for review.  The 
examination report should specifically 
state that such a review was conducted.  

5.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for hypertension, a chronic 
heart disorder to include chronic 
syphilis residuals, chronic aneurysm 
residuals to include cerebrovascular 
accident residuals, an acquired 
psychiatric disability to include a major 
depressive disorder, and Hepatitis C and 
an initial evaluation in excess of 10 
percent for his chronic low back strain 
residuals with express consideration of 
the Court's decision in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


